MARSHALL, C. J.
1. The cardinal rule of interpretation of a will is to ascertain the meaning and intention of the testator.
2. Where words and phrases employed in a holographic will have a well understood meaning in common parlance, the property of the testator, the extrinsic circumstances surrounding the execution of the will, and the relation of the testator to the objects of his bonuty, should be considered in connection with the instrument itself, and if such considerations lead to the conclusion that the testator employed such words and phrases in their ordinary acceptation, they should be so interpreted, even though such words and phrases have a different technical legal meaning.
Judgment reversed.
Day, Allen, Kinkade, Jones and Matthias, JJ., concur.